Exhibit 10.24

AMENDMENT FOUR

and

MERGER AGREEMENT

for the

MATTEL, INC. PERSONAL INVESTMENT PLAN

and

THE MEGA BRANDS AMERICA, INC. 401(k) SAVINGS PLAN

THIS AMENDMENT FOUR AND MERGER AGREEMENT (this “Agreement”) is made and entered
into this 16th day of December, 2014, by Mattel, Inc., a Delaware corporation
(the “Company”).

Statement of Purpose

The Company maintains the Mattel, Inc. Personal Investment Plan (the “PIP”) for
the benefit of employees of the Company and certain of its subsidiaries.
Effective as of April 30, 2014, MEGA Brands America, Inc. (“MEGA”) became an
indirect wholly owned subsidiary of the Company, and the employees of MEGA
became members of the Company controlled group of companies under Section 414(b)
of the Internal Revenue Code. MEGA sponsors The MEGA Brands America, Inc. 401(k)
Savings Plan (the “MEGA Plan”) for eligible MEGA employees. The Company desires
that the MEGA Plan merge with and into the PIP effective as of the close of
business on December 31, 2014 (the “Plan Merger Date”). The purpose of this
Agreement is to evidence the merger of the MEGA Plan with and into the PIP and
to set forth amendments to the PIP to reflect the foregoing.

NOW, THEREFORE, in consideration of the foregoing, the Company does hereby amend
the PIP and the MEGA Plan effective as of the Plan Merger Date as follows:

1. Merger of MEGA Plan into the PIP. Effective as of the Plan Merger Date, the
MEGA Plan shall merge with and into the PIP. In such regard, and as a part of
the merger, on the Plan Merger Date the trust maintained for the MEGA Plan shall
become a part of the trust maintained for the PIP, and the assets of the MEGA
Plan shall thereupon become assets of the PIP. Upon consummation of the merger
on the Plan Merger Date and thereafter (a) the PIP shall be the successor in
interest to, and shall have and assume all liabilities of, the MEGA Plan, (b) no
further contributions shall be made to, and no further benefits shall accrue
under, the MEGA Plan for any



--------------------------------------------------------------------------------

period after the Plan Merger Date and (c) all substantive provisions of the PIP,
as amended by this document, shall apply to the prior MEGA Plan participants who
become participants of the PIP. From and after the Plan Merger Date, the named
fiduciaries under the PIP shall have the authority to control and manage the
operation of the merged plans and the trust maintained thereunder within their
designated areas of responsibility, all as provided in the PIP.

2. The following new Section 2.1(h) shall be added to the Plan:

“(h) ‘MEGA Company Account’ shall mean the account established and maintained
for each Participant under Article VII for purposes of holding and accounting
for amounts held in the Trust Fund which are attributable to matching
contributions and profit sharing contributions to The MEGA Brands America, Inc.
401(k) Savings Plan, and any earnings thereon.”

3. Section 2.44(f) of the Plan shall be amended to add MEGA Brands America, Inc.
to the list of companies at the end of the paragraph such that service performed
by a Participant for MEGA Brands America, Inc. will be taken into account for
purposes of determining a Participant’s interest in his Accounts under the Plan.

4. The following shall be added to the end of the chart in
Section 8.1(b)(iii)(C) of the Plan to provide full vesting of amounts in The
MEGA Brands America, Inc. 401(k) Savings Plan Matching and Profit Sharing
Accounts for MEGA Brands America, Inc. employees:

 

“The MEGA Brands America, Inc.

401(k) Savings Plan

  

12/31/14

  

MEGA Company Account”

5. The following sentence shall be added to the end of Section 8.7(d) of the
Plan:

“Each former participant in The MEGA Brands America, Inc. 401(k) Savings Plan
may elect to receive a partial distribution of any portion of his Distributable
Benefit under the Plan.”

6. The following new Section 8.6(l) shall be added to the Plan:

“(l) Withdrawal from MEGA Company Account: A Participant may receive a
withdrawal from his MEGA Company Account after attaining age 59-1/2. Hardship
withdrawals are not permitted from the MEGA Company Account.”

7. Appendix A to the Plan shall be amended to add The MEGA Brands America, Inc.
401(k) Savings Plan as a plan merged into this Plan effective as of December 31,
2014. Appendix B to the Plan shall be amended to add MEGA Brands America, Inc.
as a Participating Company effective as of January 1, 2015.

 

2



--------------------------------------------------------------------------------

8. Appendix C to the Plan shall be amended to add the following to the chart to
provide that participants in the MEGA Brands America, Inc. 401(k) Savings Plan
as of December 31, 2014 shall become participants in the Plan as of January 1,
2015:

 

MEGA Brands America, Inc.

401(k) Savings Plan

  

December 31, 2014

  

January 1, 2015

9. Except as expressly or by necessary implication amended hereby, the PIP shall
continue in full force and effect.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on the
day and year first above written effective as of the dates specified herein.

 

MATTEL, INC. By:  

/s/ Alan Kaye

  Alan Kaye   Executive Vice President   Chief Human Resources Officer

 

3